Citation Nr: 0944245	
Decision Date: 11/20/09    Archive Date: 11/25/09

DOCKET NO.  05-11 681	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to an increased disability rating for 
gastritis, currently rated 10 percent disabling.

2.  Entitlement to an increased disability rating for chronic 
sinusitis with rhinitis, currently rated 10 percent 
disabling.


REPRESENTATION

Appellant represented by:	Karl A. Kazmierczak, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

David S. Nelson, Counsel


INTRODUCTION

The Veteran served on active duty from October 1989 to May 
1994. 

These matters come to the Board of Veterans' Appeals (Board) 
on appeal from a September 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Cleveland, Ohio.  Jurisdiction of the case belongs to the RO 
in St. Louis, Missouri.

The Veteran gave testimony at a RO hearing in May 2005.  A 
June 2009 Report of Contact indicates that the Veteran no 
longer desired a Board hearing on these matters.


FINDINGS OF FACT

1.  Throughout the rating period on appeal, the Veteran's 
gastritis has been productive of symptoms of epigastric and 
abdominal pain without recurring episodes of severe symptoms 
two or three times a year averaging 10 days in duration.

2.  Throughout the rating period on appeal, the Veteran's 
sinusitis with rhinitis has been productive of complaints 
that include daily congestion, headaches, and drainage, 
without demonstration of incapacitating episodes requiring 
antibiotic treatment.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for 
gastritis have not been met at any time during the rating 
period on appeal.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 
38 C.F.R. §§ 3.102, 4.114, Diagnostic Code 7304 (2009).

2.  The criteria for entitlement to an evaluation in excess 
of 10 percent for chronic sinusitis with rhinitis have not 
been met at any time during the rating period on appeal.  38 
U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 
4.7, 4.97, Diagnostic Code 6510 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), in part, 
describes VA's duties to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

By correspondence dated in June 2004 and December 2008 the 
Veteran was informed of the evidence and information 
necessary to substantiate the claims, the information 
required of him to enable VA to obtain evidence in support of 
the claims, the assistance that VA would provide to obtain 
evidence and information in support of the claims, and the 
evidence that should be submitted if there was no desire for 
VA to obtain such evidence.  38 U.S.C. § 5103(a); Vazquez-
Flores v. Shinseki, 580 F. 3d 1270 (Fed. Cir. 2009).  
Importantly, the Board notes that the Veteran is represented 
in this appeal.  Overton v. Nicholson, 20 Vet. App. 427, 438 
(2006).  The Veteran has submitted argument and evidence in 
support of the appeal.  Based on the foregoing, the Board 
finds that the Veteran has had a meaningful opportunity to 
participate in the adjudication of the increased rating 
claims such that the essential fairness of the adjudications 
are not affected.

In December 2008 the Veteran received notice regarding the 
assignment of a disability rating and/or effective date in 
the event of an award of VA benefits.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  As VCAA notice was not 
completed prior to the initial AOJ adjudication of the 
claims, such notice was not compliant with Pelegrini.  
However, as the case was readjudicated thereafter, there is 
no prejudice to the Veteran in this regard.  Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006).

The Veteran's service treatment records are associated with 
the claims file, as are VA and private medical records.  In 
May 2004 and April 2009 the Veteran underwent VA examinations 
that addressed the medical matters presented by this appeal.  
When VA undertakes to provide a VA examination or obtain a VA 
opinion, it must ensure that the examination or opinion is 
adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  
The Board finds that the May 2004 and April 2009 VA 
examinations obtained in this case are adequate, as they 
included an examination of the Veteran and elicited his 
subjective complaints.  The VA examinations described the 
Veteran's disabilities on appeal in sufficient detail so that 
the Board is able to fully evaluate the claimed disabilities.  
Accordingly, the Board finds that VA's duty to assist with 
respect to obtaining VA examinations with respect to the 
issues on appeal has been met.  38 C.F.R. § 3.159(c) (4).  
The Veteran has not referenced any other pertinent, 
obtainable evidence that remains outstanding.  VA's duties to 
notify and assist are met, and the Board will address the 
merits of the claims.

Disability ratings are based on average impairment in earning 
capacity resulting from a particular disability, and are 
determined by comparing symptoms shown with criteria in VA's 
Schedule for Rating Disabilities (Rating Schedule).  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic codes 
identify the various disabilities.  Staged ratings are 
appropriate for an increased rating claim when the factual 
findings show distinct time periods where the service-
connected disability exhibits symptoms that would warrant 
different ratings.  Thus, the Board must consider whether the 
Veteran is entitled to staged ratings at any time during the 
appeal period.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Board has reviewed all of the evidence in the Veteran's 
claims file, with an emphasis on the medical evidence for the 
applicable rating period on appeal.  Although the Board has 
an obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, all the 
evidence of record.  Indeed, the Federal Circuit has held 
that the Board must review the entire record, but does not 
have to discuss each piece of evidence.  Gonzales v. West, 
218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the 
Board will summarize the relevant evidence where appropriate, 
and the Board's analysis below will focus specifically on 
what the evidence shows, or fails to show, as to the claims.

I.  Gastritis

A May 1994 rating decision granted service connection for 
gastritis and assigned a noncompensable rating.  A July 2009 
RO decision increased the rating for gastritis to 10 percent, 
effective September 30, 2003.  The Veteran's increased rating 
claim was received September 30, 2003.

The Veteran's gastritis is evaluated under 38 C.F.R. § 4.114, 
Diagnostic Code 7304.  Under this code, a 10 percent rating 
is assigned for a mild ulcer, with recurring symptoms once or 
twice yearly.  A 20 percent rating is warranted for a 
moderate ulcer, recurring episodes of severe symptoms two or 
three times a year averaging 10 days in duration; or with 
continuous moderate manifestations.  For the next higher 40 
percent rating there must be a moderately severe ulcer, with 
less than severe symptoms, but with impairment of health 
manifested by anemia and weight loss; or recurrent 
incapacitating episodes averaging 10 days or more in duration 
at least four or more times a year.

At a May 2004 VA examination, the Veteran complained of an 
upset stomach that he was treating with over the counter 
antacids.  Physical examination revealed no tenderness of the 
abdomen.  His weight was stable at 205 pounds, and there were 
no signs of anemia or complaints of vomiting.  The diagnosis 
was gastric ulcer, unfounded at the time of examination.

A June 2004 VA upper gastrointestinal (UGI) series revealed 
no pathology of the upper gastrointestinal tract.  

At his May 2005 RO hearing, the Veteran indicated (May 2005 
RO hearing transcript, page 10) that he had a sensitive 
stomach that resulted in ongoing stomach problems, although 
he denied periodic vomiting.  He also indicated (May 2005 RO 
hearing transcript, page 12) that his weight would fluctuate, 
and that sometimes he would gain or lose 15 pounds a month.  
He stated that he had no bowel movements associated with his 
ulcer.

At an April 2009 VA digestive conditions examination, the 
Veteran complained of epigastric and abdominal burning that 
seemed to be aggravated by spicy foods.  While he had been 
using Rolaids to treat his stomach problems, he had been 
taking Omeprazole the past 6-8 months.  He denied any nausea 
or vomiting.  Physical examination revealed that the 
Veteran's stomach was soft, except over a prior incisional 
area, which was firm.  The Veteran denied abdominal pain with 
palpation.  Bowel sounds were normal and there was no 
organomegaly or masses palpated.  Palpation of the 
epigastrium did not elicit pain.  There was no evidence of a 
ventral hernia with increased abdominal pressure.  The 
diagnosis was gastritis.

A June 2009 VA record noted that the Veteran weighed 232 
pounds.

The evidence does not show that the Veteran's gastritis is 
productive of recurring episodes of severe symptoms, lasting 
10 or more days, 2 or more times per year.  The medical 
evidence of record indicates that his symptoms are well 
controlled with medication, and it appears that other than 
maintaining his Omeprazole prescription the Veteran does not 
receive any ongoing VA treatment for his gastritis.  
Significantly, there has been no evidence of any gastric or 
duodenal abnormality upon upper gastrointestinal testing, and 
it appears that the Veteran has gained weight during the 
appeal period.  In addition to not being productive of 
recurring episodes of severe symptoms, continuous moderate 
manifestations of gastritis have not been shown.

The Board observes that the Veteran has been diagnosed with 
chronic pancreatitis.  The Board notes that the Veteran is 
not service-connected for pancreatitis, and the Board can 
find no evidence that pancreatitis was complained or 
diagnosed during service.  The Board notes in passing that a 
30 percent evaluation is warranted for pancreatitis (under 
Diagnostic Code 7347) which is moderately severe, with at 
least four to seven typical attacks of abdominal pain per 
year with good remission between attacks.  Note 1 to 
Diagnostic Code 7347 requires that abdominal pain must be 
confirmed as resulting from pancreatitis by laboratory and 
clinical studies.  Four to seven typical attacks of abdominal 
pain the prior year, confirmed as resulting from pancreatitis 
by laboratory and clinical studies, have not been shown (or 
even asserted) or closely approximated.

In sum, a rating in excess of 10 percent for gastritis is not 
warranted at any time during the appeal.

II.  Sinusitis with rhinitis

A May 1994 rating decision granted service connection for 
chronic sinusitis with rhinitis and assigned a noncompensable 
rating.  A July 2009 RO decision increased the rating for 
this disability to 10 percent, effective September 30, 2003.  
The Veteran's increased rating claim was received September 
30, 2003.

Under Diagnostic Code 6510 chronic sinusitis is evaluated by 
application of the General Rating Formula for Sinusitis 
(General Formula).  Under these guidelines, a 10 percent 
disability rating is awarded for sinusitis manifested by one 
or two incapacitating episodes per year of sinusitis 
requiring prolonged (lasting four to six weeks) antibiotic 
treatment, or by three to six non-incapacitating episodes per 
year of sinusitis characterized by headaches, pain, and 
purulent discharge or crusting.  A 30 percent rating is 
assigned when a veteran has either three or more 
incapacitating episodes per year of sinusitis requiring 
prolonged (lasting four to six weeks) antibiotic treatment, 
or has more than six non-incapacitating episodes per year of 
sinusitis characterized by headaches, pain, and purulent 
discharge or crusting.  A 50 percent evaluation is warranted 
following radical surgery with chronic osteomyelitis, or; 
near constant sinusitis characterized by headaches, pain, and 
tenderness of affected sinus, and purulent discharge or 
crusting after repeated surgeries.  Note: An incapacitating 
episode of sinusitis means one that requires bed rest and 
treatment by a physician.  38 C.F.R. § 4.97, Diagnostic Codes 
6510 through 6514.

At a May 2004 VA examination, the Veteran had swollen mucosa 
and post nasal drip.  There was 20 percent blocked bilateral 
nasal passages with swollen mucosa and there was tenderness 
over the maxillary and frontal sinuses.  Sinus X-rays 
revealed no pathology of the parasinal sinuses.  The 
diagnosis was chronic sinusitis.

At his May 2005 RO hearing, the Veteran indicated (May 2005 
RO hearing transcript, page 1) that he had daily nasal drip, 
headaches, and nasal congestion.  He indicated (May 2005 RO 
hearing transcript, page 4) that he was treated for 
infections about four to six times a year.  He reiterated 
that he had daily headaches (May 2005 RO hearing transcript, 
page 3) and crusting from the nose (May 2005 RO hearing 
transcript, page 4) in the morning.

At an April 2009 VA respiratory examination, the Veteran 
complained of intermittent nasal congestion, facial pressure, 
intermittent sore throats, and postnasal drip and drainage 
for 10 years.  He indicated that he took several courses of 
antibiotics per year for the problem when it would lead to 
infections.  He complained of daily nose congestion and 
drainage and used a steroid spray and had done so for the 
prior 5 years.  He also complained of recurrent ear 
infections.  Physical examination of the ear, nose, and 
throat were normal.  Nasal examination revealed some 
congestion of the nose with some deviation right and left, 
but with less than 50 percent obstruction in both ears.  The 
remainder of the nose and throat examination including the 
nasopharynx, mouth, larynx, and neck examination were all 
within normal limits.  The diagnosis was as follows:

Nonallergic rhinitis with less than 50 
percent obstruction of both sides of the 
nose with no nasal polyps for about 10 
years.  He also has some recurrent, non-
debilitating sinusitis requiring 
antibiotic therapy several times a year 
for about 10 years and also has had some 
recurrent episodes of otitis media 
requiring antibiotics several times a 
year for the last 5-8 years.

A June 2009 VA record reveals that the Veteran's active 
medications included Flunisolide, Loratadine, and 
Sumatriptan.

Upon reviewing the rating criteria in relation to the 
evidence for consideration with regard to the Veteran's 
sinusitis and rhinitis, the Board finds that the Veteran's 
disability picture is most consistent with the current 10 
percent disability evaluation.  The objective clinical 
evidence of record does not show that the Veteran experiences 
three or more incapacitating episodes of sinusitis per year 
requiring prolonged antibiotic treatment or more than six 
non-incapacitating sinusitis episodes, with headaches and 
pain, and purulent discharge or crusting.  In this regard, 
the Board observes that the medical records do not show that 
the Veteran's sinusitis episodes have required antibiotic 
treatment three or more times per year, nor is there clinical 
evidence of incapacitating episodes, purulent discharge, or 
crusting.  As for the criteria requiring more than six non-
incapacitating episodes of sinusitis, the 30 percent rating 
requires not only headaches, but also pain and purulent 
discharge or crusting.  While the Board acknowledges that the 
Veteran testified at his RO hearing and at the April 2009 VA 
examination about nasal drainage, the treatment records are 
essentially negative for purulent discharge and crusting.  
Further, as for the number of non-incapacitating episodes of 
sinusitis, the Veteran appeared to testify at his May 2005 RO 
hearing that he had four to six episodes a year, and 
indicated that he had several such episodes at his April 2009 
VA examination.  Accordingly, the requirement for "more than 
six" non-incapacitating episodes per year of sinusitis 
characterized by headaches, pain, and purulent discharge or 
crusting, as required for the 30 percent rating, is not 
shown.

In conclusion, a rating in excess of 10 percent for sinusitis 
with rhinitis is not warranted at any time during this 
appeal.

Conclusion

The Board notes that in adjudicating a claim the Board must 
assess the competence and credibility of the Veteran.  See 
Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); 
Washington v. Nicholson, 19 Vet. App. 362, 368-69 (2005).

The Board acknowledges that the Veteran is competent to give 
evidence about what he observes or experiences; for example, 
he is competent to report that he experiences certain 
symptoms such as stomach and abdominal pain, as well as nasal 
congestion and drainage.  See, e.g., Layno v. Brown, 6 Vet. 
App. 465 (1994).  However, as with the medical evidence of 
record, the Veteran's symptomatology describes ratings 
consistent with those currently assigned.

In reviewing the foregoing, the Board has been cognizant of 
the "benefit of the doubt" rule, but there is not such an 
approximate balance of the positive evidence and the negative 
evidence to permit more favorable determinations.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

As for extraschedular consideration, the threshold 
determination is whether the disability picture presented in 
the record is adequately contemplated by the rating schedule.  
Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  The Board 
finds that the Veteran's disability picture is not so unusual 
or exceptional in nature as to render his schedular rating 
inadequate.  The disabilities on appeal have been evaluated 
under various applicable diagnostic codes that have 
contemplated the level of occupational impairment caused by 
those disabilities.  The evidence does not reflect that the 
Veteran's gastritis or sinusitis, alone, has caused marked 
interference with employment or necessitated any frequent 
periods of hospitalization, such that application of the 
regular schedular standards is rendered impracticable.  
Therefore, referral for assignment of an extra-schedular 
evaluation in this case is not in order.  Floyd v. Brown, 9 
Vet. App. 88, 95 (1996); Bagwell v. Brown, 9 Vet. App. 337 
(1996).


ORDER

A rating in excess of 10 percent for gastritis is denied.

A rating in excess of 10 percent for chronic sinusitis with 
rhinitis is denied.




____________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


